DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 11/28/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 11/28/2022, have been fully considered.  
Applicant first requests clarification regarding the rejection of claims under 35 U.S.C. 112(b) as being indefinite.  
At the outset, Applicant’s argument that “evaporative tear eye dysfunction” is synonymous with “dry eye” is noted.  As such, this basis of the rejection is WITHDRAWN.  
However, it is MAINTAINED that claim 15 is indefinite because it is unclear whether posterior blepharitis, meibomian gland dysfunction, and meibomitis are intended to entail the same or different disorders.  Although Applicant elected meibomian gland dysfunction as the single species of blepharitis to be treated (Response to Election / Restriction dated 5/23/2022) and the claims have been examined accordingly, it remains the case that it is unclear whether meibomian gland dysfunction is distinct from posterior blepharitis and/or meibomitis.  In in the interest of compact prosecution, and based on the teaching of Perry (US Sensory Disorders, Pages 17-19, 2006; of record) which states that “MGD… may be referred to as posterior blepharitis” (Page 17, Column 1), the term meibomian gland dysfunction is considered to be synonymous with posterior blepharitis and/or meibomitis.
Applicant next traverses the rejection of claims under 35 U.S.C. 103(a) based primarily on Perry (US Sensory Disorders, Pages 17-19, 2006; of record).  Specifically, Applicant submits a variety of literature, summarized by Applicant as follows:

    PNG
    media_image1.png
    344
    698
    media_image1.png
    Greyscale

which Applicant relies on to argue “that, at the priority date of the application (May 28, 2019) a person of ordinary skill in the art had no reasonable expectation that CBD would not raise intraocular pressure as suggested in the Office Action” (Applicant Arguments, Page 6).  As such, Applicant concludes that the literature, taken in aggregate, “are sufficient to negate any ‘reasonable expectation of success’ in substituting CBD for steroids as proposed in the Office Action” (Applicant Arguments, Page 7).  That is, a person of ordinary skill in the art “around the priority date of the instant application would have no reasonable expectation of success in substituting CBD for steroids… in order to avoid an increase in intraocular pressure as a treatment’s side effect” (Applicant Arguments, Page 8).
The argument is not found persuasive.  Notably, only one of the references cited by Applicant actually demonstrates an increase in intraocular pressure (IOP) following administration of CBD (i.e., Tamida et al), with the remaining references drawing conclusions based on Tamida et al and/or Miller et al (Invest Ophthalmol Vis Sci 59:5904-5911, 2018).  Moreover, although Tamida et al report that “CBD (40) mg produced a transient elevation of IOP at 4 hours after administration, from 23.2 to 25.9 mm Hg” (Abstract), and Miller et al similarly demonstrate an increase in IOP following administration of CBD (5 mM) at 1 and 4 hours, from about 15.5 mm Hg to about 18.5 mm Hg (Page 5908, Figure 3A), Pleyer et al (Ophthalmol Ther 2:55-72, 2013; of record) identify numerous studies where administration of “topical ophthalmic corticosteroids… [resulted in] IOP elevations of > 10 mmHg” (Page 59, Column 2 and Page 62, Table 1).  In particular, Pleyer et al report an average IOP increase of 22.0 + 2.9 mm Hg in corticosteroid responders following topical treatment with dexamethasone (Page 66, Table 2), an increase that is significantly higher than that observed following administration of CBD in the studies of Tamida et al and Miller et al.
As such, it is MAINTAINED that it would have been obvious to topically administer CBD (as opposed to topical corticosteroids such as dexamethasone) for the treatment of blepharitis in order to “provide an alternatively therapeutic modality… without the adverse effects caused by current treatment options”, with a reasonable expectation of success.  Applicant is reminded that obviousness does not require absolute predictability, only a reasonable expectation of success (see In re O'Farrell, 853 F.2d 894 (Fed. Cir. 1988)).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is MAINTAINED rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 is drawn to the method of treating “blepharitis”, as recited by claim 1, wherein “the blepharitis is seborrheic, staphylococcal, mixed, posterior, meibomitis, meibomian gland dysfunction or parasitic demodex blepharitis and evaporative tear eye dysfunction (dry eye)”.
As discussed by Nelson et al (Investigative Ophthalmology and Visual Science, 52(4):1930-1937, 2011; of record), whereas “[t]he term blepharitis is a general one, describing inflammation of the lid as a whole” (Page 1930, Column 1), “[p]osterior blepharitis is used to describe inflammatory conditions of the posterior lid margin, including MGD [meibomian gland dysfunction]” (Page 1930, Column 2), and “[o]ther terms such as meibomitis… describe a subset of disorders of MGD associated with inflammation of the meibomian glands” (Page 1930, Column 2).  Similarly, Perry (US Sensory Disorders, Pages 17-19, 2006; of record) states that “MGD… may be referred to as posterior blepharitis” (Page 17, Column 1) and “MGD is the underlying pathophysiology of posterior blepharitis” (Page 18, Column 2).  
It is unclear whether posterior blepharitis, meibomian gland dysfunction, and meibomitis are intended to entail the same or different disorders.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 13 and 15-20 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US Sensory Disorders, Pages 17-19, 2006; of record) in view of Pleyer et al (Ophthalmol Ther 2:55-72, 2013; of record), Liu et al (ARVO Annual Meeting Abstract, 2005; of record) and Lynch et al (US 9,549,906; of record).
Claim 1 is drawn to a method for the treatment of blepharitis (more specifically, posterior blepharitis or meibomian gland dysfunction (claim 15)) in a patient in need thereof, the method comprising topically administering to said subject a pharmaceutical composition comprising a therapeutically effective amount of at least one cannabinoid (more specifically, cannabidiol, aka CBD (claims 2-3)).
Perry teaches “[c]urrent treatments for MGD” – i.e., meibomian gland dysfunction, which “may be referred to as posterior blepharitis as well” (Page 17, Column 1) and which is characterized by “inflammation” (Page 17, Column 1) – “includes… topical corticosteroids” (Page 17, Column 2).  Specifically, “[i]n a three-month study of 30 patients with posterior blepharitis [treated with] TobraDex® (tobramycin/dexamethasone)… posterior blepharitis improved significantly” (Page 18, Column 2).
However, as taught by Pleyer et al, although “[t]he efficacy of topical corticosteroids as ocular anti-inflammatory agents… is well documented… topical corticosteroids are associated with side effects, such as increased intraocular pressure (IOP)” and “corticosteroid-induced ocular hypertension and the potential for steroid-induced glaucoma remain the leading drawbacks of topical corticosteroid therapy” (Page 55, Column 1-Column 2).  As further taught by Pleyer et al, “[e]arly generation corticosteroids, such as dexamethasone… are more likely to result in clinically significant increases in IOP” (Page 55, Column 2).
Notably, Liu et al – recognizing the “severe side effects” of corticosteroids in the treatment of a related ocular inflammatory condition (uveitis) – teach that “new treatment options must be explored” (Abstract).  As such, Liu et al evaluated “the effects of CBD” (wherein, as taught by Lynch et al, “CBD possesses anti-inflammatory properties” (Column 4, Line 6)) on uveitis, concluding that “cannabinoids may have a potential role in treating uveitis” and “[n]on-psychotropic cannabinoids, such as CBD, may provide an alternatively therapeutic modality in uveitis without the adverse effects caused by current treatment options” (Abstract).
In view of all of the foregoing, it would have been obvious to topically administer CBD for the treatment of blepharitis.  In particular, an ordinarily skilled artisan would have known that, although topical corticosteroids such as dexamethasone are effective in the treatment of blepharitis (as taught by Perry) and other inflammatory ocular conditions, such as uveitis (as taught by Liu et al and Lynch et al), there are negative side effects associated with the administration of topical corticosteroids (as taught by Pleyer et al and Liu et al).  Accordingly, it would have been obvious to extend the finding that CBD (which exhibits anti-inflammatory activity as taught by Lynch et al) shows promise as a replacement for topical corticosteroids in the treatment of uveitis (as taught by Liu et al and Lynch et al) to the treatment of another inflammatory ocular condition that also responds to treatment with topical corticosteroids (i.e., blepharitis).  It would have been obvious to do so in order to “provide an alternatively therapeutic modality… without the adverse effects caused by current treatment options”, with a reasonable expectation of success.
Accordingly, claims 1-3 and 15 are rejected as prima facie obvious.
Claims 13 and 16-20 are drawn to the method of claim 1 wherein the composition is applied to the eyelid margin and eyelashes (claim 17), more specifically remaining on the surface of the eyelid for at least 30 minutes (claim 13) and applied between twice and four times daily (claim 19) using a cloth, disposable wipe, etc (claim 20), and wherein the composition is applied in an amount of between 0.1 g and 0.3 g per eyelid (claim 18) and comprises between 0.1% and 10% wt. cannabinoid (claim 16).
The amount of CBD applied, as well as the manner and regimen of said application, entail nothing more than optimizations discovered through routine experimentation of the prima facie obvious method of topically applying CBD for the treatment of blepharitis.  As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
Accordingly, claims 13 and 16-20 are rejected as prima facie obvious.
Claims 4-5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US Sensory Disorders, Pages 17-19, 2006; of record) in view of Pleyer et al (Ophthalmol Ther 2:55-72, 2013; of record), Liu et al (ARVO Annual Meeting Abstract, 2005; of record) and Lynch et al (US 9,549,906; of record) as applied to claims 1-3, 13 and 15-20 above, in further view of Martinez et al (WO 2016/153347; of record).
Claims 4 and 14 are drawn to the method of claim 1 wherein the composition comprises an oil-based carrier, more specifically petrolatum (claim 4), and wherein the composition is a cream (claim 14).
As discussed above, it would have been prima facie obvious to topically administer CBD for the treatment of blepharitis based on Perry, Pleyer et al and Liu et al.  However, Perry Pleyer et al and Liu et al do not disclose topical compositions comprising an oil-based carrier such as petrolatum.
Yet, Martinez et al teach “formulation[s] comprising a CBD isolate… suitable for administration to a human and/or animal subject in need thereof” (Page 15, Lines 5-6), wherein the “formulations… are suitable for topical administration” (Page 16, Lines 12-13), “administered in… creams” (Page 16, Line 16), in particular wherein the cream composition comprises petrolatum (Page 23, Example 8, Table 5 CBD-Cream composition).
It would have been prima facie obvious to utilize the petrolatum-comprising cream composition taught by Martinez et al for the topical administration of CBD in the treatment of blepharitis.
As such, claims 4 and 14 are rejected as prima facie obvious.
Claim 5 is drawn to the method of claim 4 wherein the composition comprises between 70% and 90% oil-based carrier.
Martinez et al teach a CBD-Cream composition (Page 23, Example 8, Table 5) comprising CBD in sunflower oil (an oil-based carrier) and “Base Cream” (an oil-based carrier).  However, in Example 8, the amount of oil-based carrier is 99.5%, as opposed to between 70% and 90%.  Yet, as further taught by Martinez et al, “the CBD isolate will be administered as a formulation in association with one or more physiologically acceptable excipients”, wherein “[t]he term ‘excipient’ refers to any ingredient other than the CBD isolate of the invention” (Page 15, Lines 15-17) and “[i]n a preferred embodiment… the formulation comprises 1-50 wt.%, more preferably 1-40 wt.% and most preferably 1-30 wt.% of said CBD-isolate” (Page 15, Lines 28-29), which results in an amount of excipient (i.e., oil-based carrier in Example 8) in the range of 50-99 wt.%.  
As such, claim 5 is rejected as prima facie obvious.
Claims 6 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US Sensory Disorders, Pages 17-19, 2006; of record) in view of Pleyer et al (Ophthalmol Ther 2:55-72, 2013; of record), Liu et al (ARVO Annual Meeting Abstract, 2005; of record) and Lynch et al (US 9,549,906; of record) as applied to claims 1-3 and 15 above, in further view of Maher (Oman J Opthalmology 11:11-15, Jan-Apr 2018; of record) as evidenced by Bezabh et al (Pharmaceutics 14:1587, 2022; of record).
Claims 6 and 12 are drawn to the method of claim 1 wherein the composition is administered in combination with an additional agent, more specifically an anti-parasitic (claim 6), even more specifically, terpinolene (claim 12).
Maher teaches “[t]he use of tea tree oil in treating blepharitis and meibomian gland dysfuction” (Title).
As such, it would have been obvious to administer the composition of claim 1 in combination with tea tree oil.  As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).   
And, as evidenced by Bezabh et al, “TTO [tea tree oil] contains approximately 100 compounds.  Among the components of TTO… terpinolene [is one of] the main, bioactive, and most abundant, components” (Page 2 of 40).
Accordingly, claims 6 and 12 are rejected as prima facie obvious.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611